Citation Nr: 0711677	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  94-31 152	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  (The veteran had a second period of active 
duty from October 1974 to May 1976.  In an Administrative 
Decision dated in December 1977, the RO concluded that the 
veteran's discharge in May 1976 was a discharge not under 
conditions other than dishonorable, and was therefore a bar 
to VA benefits for that period of service.  38 C.F.R. § 3.12 
(2006).)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran's case was remanded to 
the RO for additional development in October 2003.  
Thereafter, the RO granted a 50 percent rating for PTSD, 
effective from August 16, 1994, the date service connection 
was granted.  The veteran's case was remanded to the RO for 
additional development again in October 2005.


FINDING OF FACT

The veteran's PTSD is productive of depression, 
hypervigilance, sleep impairment, nightmares, flashbacks, and 
irritability, which cause reduced reliability and 
productivity, but no more than considerable impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) do not reflect 
any complaints, treatment, or diagnosis of any psychological 
disabilities.  

The veteran was afforded a VA examination in December 1970.  
He was noted to be an oriented individual with no memory 
loss, no delusions, and no hallucinations.  

Private treatment reports from City Hospital of St. Louis 
dated from October 1971 to November 1972 do not reflect 
treatment related to PTSD.

The veteran was afforded a VA examination in August 1979.  He 
was noted to have no tics, mannerisms, or unusual personality 
traits.  His neurological examination was within normal 
limits.  

Associated with the claims file are medical records from the 
Missouri State Penitentiary dated in August 1979.  The 
records do not reflect treatment for any psychological 
disabilities.  

The veteran was afforded a VA psychological examination in 
June 1981.  The veteran reported exposure to Agent Orange.  
He believed the exposure affected his attitude toward people.  
The examiner said the veteran seemed withdrawn.  The veteran 
reported unprovoked anger and nervousness, tension, 
shakiness, and tremulousness.  The veteran could not relate 
the tremulousness to any specific stressor.  He reported 
having held three jobs since service.  He said he had 
problems with irritability, resentment of being judged and 
supervised, and depression.  He reported no interests or 
special goals.  He said he was not comfortable with most 
people aside from one friend.  The examiner said no 
sociopathic or antisocial behavior patterns were elicited.  
He reported having been incarcerated for two years.  The 
veteran would not give details of his arrest or conviction.  
He reported that he divorced two years prior.  He reported 
trouble communicating effectively with his wife.  He said he 
lived with two friends.  He said he was not on any medication 
and he was not under psychiatric care.  Mental status 
examination revealed that the veteran was neatly dressed, 
freely verbal, and cooperative.  The examiner said there was 
no evidence of a psychosis.  No cognitive deficits were 
demonstrated and the veteran's insight was noted to be fair.  
The examiner diagnosed the veteran with chronic depressive 
disorder and chronic schizoid personality.  

Private treatment records from Loma Linda University Hospital 
dated in October 1988 are negative for any reference to 
treatment for a psychological disability.  

Outpatient treatment reports from VA dated from October 1981 
to July 2005 were associated with the claims file.  In July 
1986 a mental status examination was noted to be normal.  In 
January 1994, the veteran reported flashbacks and nightmares 
for the past twenty years.  He reported that he was volatile, 
angry, and edgy.  He denied any homicidal ideation or 
suicidal ideation.  He reported that he avoided crowds.  In 
February 1994, the veteran reported flashbacks and nightmares 
as well as angry outbursts.  He reported drug and alcohol 
use.  He also reported feeling depressed and hopeless.  He 
reported suicidal ideations with no intent or plan.  The 
veteran was noted to be casually dressed with a depressed 
mood and constricted affect.  His thoughts were goal-oriented 
and he did not display any psychotic symptoms.  The examiner 
provided a probable diagnosis of PTSD.  In March 1994, the 
veteran was admitted to VA for drug and alcohol dependence.  
The veteran left the program after one week.  He was noted to 
have moderate to severe symptoms of PTSD which primarily 
included disturbed sleep with frequent nightmares and 
increasingly intrusive thoughts, difficulty with 
concentration, irritability, and increased isolation 
behaviors.  In May 1994, the veteran was seen for symptoms of 
PTSD.  The veteran reported flashbacks from Vietnam and 
nightmares.  He was diagnosed with depression and PTSD.  In 
August 1994 the veteran reported anxiety.  He was prescribed 
Zoloft.  He also reported nightmares up to three times a 
week, flashbacks less than five times a week, self-isolation, 
increased startle response, hypervigilance, an unstable mood 
depending on his nightmares, variable anhedonia, difficulty 
with concentration, and intermittent hopelessness and 
worthlessness.  He said it was difficult to work secondary to 
increased startle response and hypervigilance.  He reported a 
history of intravenous drug use, which he said he stopped in 
1974.  He said he stopped drinking in the early 1980s.  He 
reported no suicide attempts.  He was diagnosed with chronic 
PTSD and depression, alcohol dependence in remission, and 
polysubstance abuse in remission.  

The veteran filed an application with the Social Security 
Administration (SSA) for disability benefits in October 1994.  
Medical records associated with his claim reveal that he was 
diagnosed with affective disorder, anxiety disorder, schizoid 
personality disorder, major depression, and substance abuse.  
The veteran was noted to have PTSD and his symptoms included 
nightmares and flashbacks.

The veteran was afforded a VA examination in November 1994.  
The veteran related that he served in Vietnam and came under 
fire from the Viet Cong.  He reported witnessing several 
casualties.  The veteran reported that he has had between ten 
and fifteen jobs since he separated from service.  He 
reported either walking off the jobs or being fired.  He 
reported a history of polysubstance abuse.  The veteran 
stated that he suffered from nightmares, insomnia, flashbacks 
and nervousness.  He reported that after returning from 
Vietnam he has avoided groups of people and situations where 
there is a possibility of confrontation, arguments or fights.  
He reported a significant loss of interest in reading and 
basketball after returning from Vietnam.  He stated that he 
distanced himself from his loved ones upon returning from 
Vietnam.  He reported persistent symptoms of increased 
arousal such as insomnia, anger and irritability, 
hypervigilance and startle response.  He reported that his 
social life was "nil."  The examiner reported that the 
veteran was pleasant and cooperative during his interview.  
He displayed no signs of emotion or anxiety in describing his 
experiences.  He was oriented times three.  His affect and 
mood were noted to be appropriate.  He showed no evidence of 
depression, suicidal or homicidal ideation.  His memory was 
grossly intact for recent and remote events.  His judgment 
was noted to be fair.  The veteran was diagnosed with PTSD 
and assigned a global assessment of functioning score (GAF) 
of 50.  

In April 1995, the examiner added an addendum to his 
examination report and noted that the veteran was seen again 
that month and that there was no change in the veteran's 
mental status, living situation and PTSD symptoms and 
vocational history.  The diagnosis of PTSD was continued.  

The veteran testified at a hearing at the RO before a hearing 
officer in April 1996.  He testified that he did not have 
PTSD prior to entering the Army.  He reported being stationed 
in Can Ranh Bay when he was initially sent to Vietnam and 
then he went to Da Nang and then Quang Tri.  He reported that 
he was not issued any weapons initially.  He testified that 
he was under rocket fire every morning.  He described his 
main stressor as an incident in which he was engaged in a 
fire fight with the enemy and felt his life was threatened.  
He testified that he saw several fellow soldiers get injured.  
He reported nightmares of Vietnam.  He testified that he was 
hospitalized at VA for PTSD in 1994.  He was treated with 
counseling in group sessions every morning.  He reported 
having difficulty dealing with people.  He reported ongoing 
treatment for his PTSD through VA.  He testified that he was 
calm and collected prior to going to war and when he came 
home he was frustrated and upset.  He reported irritability 
due to his nightmares.  He reported that he had not worked 
for quite some time.  He reported that in a typical day he 
will find a project around the house to occupy him or he will 
read a newspaper or watch television.  He reported that he 
did not watch war movies because he couldn't deal with them.  
The veteran's spouse testified that such movies triggered the 
veteran's nightmares.  She testified that the nightmares 
occurred up to two or three times a week.  The veteran 
concluded that he had difficulty remembering things.  

The veteran was afforded a social survey at VA in November 
1997.  He reported having been twice married.  He said his 
first marriage ended after eleven years and he was separated 
from his second wife.  The veteran was noted to have 
difficulty talking about his Vietnam experiences.  He 
reported having difficulty with nightmares.  The examiner 
said the veteran had tears in his eyes when discussing the 
fact that he relives battles fought and friends killed in 
Vietnam when he closes his eyes.  

The veteran was afforded a VA examination in December 1997.  
He reported that he had recently relocated to St. Louis to be 
closer to his four grandchildren.  He reported spending time 
with his grandchildren and taking them to the zoo and the 
park.  He reported living with a girlfriend.  He reported a 
loving relationship with his girlfriend.  The veteran 
reported nightmares about Vietnam about twenty-five times per 
month.  He feels "on edge" the day after a nightmare.  He 
reported being forgetful of things he is asked to do.  He 
also reported flashbacks about fifteen times per month.  The 
examiner noted that the veteran was oriented times three.  He 
stated that the veteran was neatly groomed with good hygiene.  
His thought process was noted to be coherent, free-flowing, 
responsive, and spontaneous.  He was not delusional, 
hallucinatory, or self-derogatory.  His speech was within 
normal range of pronunciation, pacing and grammatical 
construction, but he spoke in monotone.  His affect was calm 
and flat.  The veteran reported complaints of distractibility 
consistent with the impact of unbidden Vietnam mentations and 
anxious preoccupations.  The examiner diagnosed the veteran 
with chronic PTSD and assigned him a GAF score of 60.

The veteran was noted to have PTSD on a VA outpatient 
treatment reported dated in July 1998. 

The veteran was afforded a VA examination in November 1998.  
The veteran reported feelings of inadequacy due to his 
inability to perform tasks he was able to complete prior to 
Vietnam.  He reported an inability to sequence tasks within a 
job.  He reported nightmares two to three times a week.  He 
also reported having to spend more time avoiding thoughts and 
feelings associated with Vietnam but that his irritability 
has been diminishing.  He reported that he had stopped 
drinking.  He reported a good relationship with his 
girlfriend.  He also stated that he maintained a relationship 
with his daughters and grandchildren, although most of the 
maintenance was on their initiation.  The examiner reported 
that the veteran was neatly dressed and that his speech was 
not spontaneous, but once initiated, proceeded with only 
slightly retarded rate and flow.  He was cooperative with a 
depressed mood and flat affect.  His stream of thought was 
linear and goal-directed.  His thought content was relevant, 
coherent, and non-bizarre but lacking in robustness and 
variation.  His abstract thinking was noted to be extremely 
limited.  His concentration was maintained only with 
considerable effort and with uneven results.  The veteran 
reported that his memory problems may be a failure to 
concentrate.  The examiner noted that the veteran's impulse 
control and judgment were fair.  The examiner continued the 
diagnosis of PTSD and reported that the veteran was 
depressed.  The examiner reported that the veteran's symptoms 
were not as severe as they were a year prior to the 
examination.  He assigned the veteran a GAF score of 48.  

Outpatient treatment reports from VA dated in May 2001 reveal 
that no problems were identified on mental status 
examination.  In November 2003 he reported frequent 
nightmares.  He said he was separated from his second wife 
but lived with the same woman for the past ten to twelve 
years.  The veteran was noted to be neat and clean in 
appearance.  His mood was depressed with blunted affect.  His 
speech was parse and deliberate but normal in volume, rhythm, 
and clarity.  He denied suicidal and homicidal ideations.  He 
was alert and oriented.  He complained of difficulty with his 
memory.  The veteran reported that he did not enjoy things as 
he used to.  He reported an inability to make decisions.  He 
was assigned a GAF score of 58.  In January 2004 the veteran 
was seen for a group therapy session.  In February 2004, the 
veteran was seen for a psychiatry consultation.  He reported 
depression and intrusive memories of Vietnam often triggered 
by news of the Iraq war.  The veteran reported that his 
girlfriend had gotten sick and his granddaughter was addicted 
to heroin.  He reported nightmares.  He was depressed with 
sad affect, and he was alert and oriented times three.  In 
April 2004, the veteran was seen for a psychiatry 
consultation.  The veteran reported that he was under great 
stress due to his granddaughter's use of heroin and financial 
difficulties.  He was deeply troubled by the war in Iraq.  He 
reported intrusive memories and experiences secondary to his 
tour of duty in Vietnam.  His mood and affect were abnormal.  
He was depressed with a sad affect.  His speech was 
thoughtful with complex sentence structure and extensive 
vocabulary.  He was alert and oriented times three.  He 
reported no suicidal or homicidal ideations and he denied 
hallucinations and delusions.  

The veteran was last afforded a VA examination in May 2004.  
The examiner reported that the veteran was well-groomed and 
cooperative.  His facial expressions were somewhat flat but 
his eye contact was direct.  His impulse control was 
appropriate and his speech was of normal volume, rate, and 
rhythm.  The veteran was alert and oriented to person, place, 
and time.  His mood was noted to be somber and somewhat 
depressed.  His affect was constricted, but appropriate to 
content.  No perceptual distortions were noted.  Thought 
content was rational and logical, and thought process was 
sequential and goal directed.  The veteran described his 
memory as poor on occasions due to lack of attention or 
concentration or not caring whether he remembered details.  
He was noted to have fair insight and judgment.  The examiner 
diagnosed the veteran with PTSD with secondary depression and 
polysubstance and alcohol dependence in remission.  The 
examiner noted that the veteran had impairment in his social 
and industrial adaptability due to his PTSD symptoms.  
However, the veteran's social adaptability was noted to be 
only partially impaired because he had a loving and 
supportive family and girlfriend.  His industrial ability was 
impaired because of his inability to stay with a job for any 
length of time.  But the examiner noted that the veteran was 
able to work part time at a hotel so he was not totally 
industrially impaired.  The examiner reported that the 
veteran's symptoms of PTSD were mild-to-moderate in terms of 
severity.  His inability to trust people and his irritability 
were thought to be his biggest problems in terms of keeping a 
job.  He was assigned a GAF score of 51.  

The veteran was seen for a psychology consultation at VA in 
May 2005.  The veteran was noted to have arrived on time for 
his appointment.  He was dressed casually with good grooming 
and hygiene.  His speech was normal in volume, rhythm and 
clarity.  He displayed no difficulty with word finding or his 
use of words.  His thought processes were coherent and goal-
directed.  He showed no evidence of delusions and suicidal or 
homicidal ideations.  His affect was somewhat irritable and 
he displayed a normal range of emotions.  He was oriented to 
person, place, and time.  His insight and judgment were 
intact.  The examiner said the veteran completed a brief 
neuropsychological screening examination, which was within 
normal range.  His performance was unimpaired on measures of 
gross memory ability, attention, conceptualization, and 
construction.  He also demonstrated adequate sequencing, 
verbal comprehension, fluency, and temporal and spatial 
orientation.  He demonstrated signs of depression.  He was 
encouraged to pursue psychiatric treatment.  In July 2005 he 
was noted to be clean, well-groomed and casually dressed.  
His speech was of normal rate and rhythm with no evidence of 
word-finding difficulties.  His thoughts were clear and well 
organized.  There was no evidence of loosening of 
associations or disturbed thought processes.  His affect was 
calm initially but he became irritated as times.  His mood 
was depressed.  He denied homicidal and suicidal ideations.  
His judgment and insight were intact.  The veteran was 
cooperative and easy to engage.  He reported periodic 
awakenings and difficulty getting back to sleep.  He said had 
recently lost his job as a bellhop.  The examiner said the 
veteran had an underlying feeling of both persecution and 
paranoia.  He said his family needs him and he said he lives 
for his nieces, nephews, and grandchildren.  He said they 
were the only source of joy in his life and "the reason to 
get up in the morning."  He was noted to have regularly 
abused alcohol until 1997 to 1998 and heroin during his time 
in Vietnam and for four to five years after he returned.  He 
reported overdosing three times.  He said he quit all 
substances on his own.  He was assigned a GAF score of 65.  
The examiner said the veteran's clinical presentation as 
consistent with PTSD with depressive symptoms.  The examiner 
noted that the veteran had longstanding difficulties with 
trauma related symptoms such as paranoia, anxiety, and 
sleeplessness which warrant intervention but the veteran was 
uninterested in pursuing any remedy.  The veteran was noted 
to have difficulty with short-term memory loss secondary to 
transient ischemic attacks.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, the veteran is evaluated under Diagnostic Code 
9411 for PTSD.  The Board notes that effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV).  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (2006)).  
The new criteria for evaluating service-connected psychiatric 
disability were codified at newly designated 38 C.F.R. § 
4.130 (2006).  The new rating criteria are significantly 
different from those in effect prior to November 7, 1996.  In 
evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996) (old 
criteria), a 50 percent rating is assignable where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

Under the amended criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130 (2006) (new criteria), a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is for assignment where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 61 
- 70 is defined as "Some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, occupations, 
or school functioning (e.g., occasional truancy, or theft 
within the household) but generally functioning pretty well, 
has some meaningful interpersonal relationships.  DSM-IV, 
supra.  A GAF score of 51 - 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  Id.  A GAF score of 41 
- 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

In evaluating the veteran's claim under the old criteria, the 
Board finds that the veteran's symptomatology more closely 
approximates the criteria for a 50 percent rating.  In that 
regard the veteran has demonstrated symptoms of sleep 
impairment, flashbacks, nightmares, and depression that can 
be related to his PTSD.  However, he has not had symptoms 
that rise to the level of severe impairment.  In 1994, he was 
found to be volatile, angry, and edgy, and one examiner 
characterized his symptoms as moderate to severe, but 
examination findings during that time period also show that 
he presented himself as pleasant and cooperative, without 
signs of anxiety, even when describing his traumatic 
experiences.  He was oriented times three and his affect and 
mood were appropriate.  GAF scores of 50 and 48 were assigned 
in November 1994 and November 1998, respectively, but even 
during those examinations the psychiatric findings revealed 
no thought problems or memory difficulties.  He had some 
problems with concentration, but his impulse control and 
judgment were fair.  All in all, despite the sometimes lower 
GAF scores, which were borderline between "moderate" and 
"serious" impairment, the findings on examinations strongly 
suggest that the veteran was not severely disabled due to 
PTSD.  In fact, in December 1997, he had a GAF score of 60, 
reflecting that, while he may have had more difficulties with 
PTSD at certain times, his overall functioning during this 
entire period is best characterized as more akin to moderate 
disability.  

Reports prepared after December 1997 reflect similar 
variations in GAF scores, from 51 to 65.  The salient point 
to be made is that the veteran has experienced considerable 
impairment, but he has not been severely impaired.  An 
examiner in May 2004 noted the veteran's difficulty in 
staying at a job for any length of time, but noted that the 
veteran continued to work and assigned a GAF score of 51, 
which reflects moderate symptoms.  DSM-IV.  By 2005, a GAF 
score of 65 was assigned, reflecting even fewer difficulties.  
In sum, under the old criteria, the veteran's symptoms have 
been consistent with the criteria associated with a 
disability rating of 50 percent, and do not rise to a higher 
level.  Accordingly, there is no basis on which to grant a 70 
percent rating under the old criteria.

The Board finds that the veteran does not satisfy the 
criteria for a 70 percent rating under the new criteria.  The 
veteran exhibits some occupational and social impairment, but 
not with deficiencies in most areas, as a 70 percent rating 
requires.  The several VA examinations and the VA outpatient 
treatment reports reveal that the veteran suffers nightmares, 
flashbacks, and intrusive thoughts resulting from his PTSD.  
He has depressive symptomatology, but he reported no aversion 
to crowds but that he avoided crowds.  His affect and mood 
were flattened and depressed at times, but generally were 
found to be appropriate.  He revealed some degree of anxiety.  
His mental content revealed no particular preoccupations, 
compulsions, delusions, or paranoid ideations.  Several 
examiners noted that the veteran was friendly and 
cooperative.  He was well-dressed, well-groomed, and clean.  
He was alert, coherent, and aware of his environment.  His 
immediate recall was fair but his general concentration and 
memory were poor.  His insight into his own difficulty was 
good and his judgment was fair.  He was reported to be 
somewhat industrially impaired due to his inability to trust 
people and his irritability.  He was noted to have a loving 
and supportive family and a good relationship with his 
girlfriend.

The several VA examinations and VA outpatient treatment 
reports revealed that the veteran suffered from nightmares 
and flashbacks two or more times per week.  His speech tone, 
rate and pressure were within normal limits.  His affect and 
mood were on the depressive side.  The veteran did not reveal 
compulsivity or delusions.  The veteran did not have suicidal 
or homicidal ideations.  His judgment was within reasonable 
limits and he was willing to read the newspaper, watch 
television or find projects around the house to occupy his 
time.  The veteran was oriented in three spheres.  He was 
irritable and avoided crowds.  His judgment was fair.  He had 
difficulty with his memory.  As stated above, the VA 
examiner, in May 2004, reported that the veteran was somewhat 
industrially impaired in terms of being employable due to his 
inability to trust people and his irritability.  

In sum, the veteran's symptoms due to PTSD are not of the 
degree contemplated by the criteria for a higher rating; they 
are more like those contemplated by the currently assigned 50 
percent rating.  He is not deficient in most areas.  His 
speech is not illogical, obscure, or irrelevant; he does not 
experience near-continuous panic or depression.  He has not 
been so irritable as to have periods of violence.  
Additionally, he does not neglect his appearance.  While he 
does experience some problems with stressful circumstances 
and maintaining effective relationships, the kinds of 
problems he experiences are more akin to the criteria for a 
50 percent rating.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's service-connected PTSD under 
the new regulations.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this 


regard, the Board notes that this disability has been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating in 
May 2004.  The veteran was informed that he should obtain and 
provide copies of treatment records, unless he desired the 
RO's assistance in that endeavor.  The RO informed the 
veteran that the evidence must show that his service-
connected disabilities had worsened.  The RO also informed 


the veteran of the status of his claims.  The veteran was 
again informed of the status of his case in a November 2005 
letter.  The letter included a recitation of the old rating 
criteria for rating psychiatric disabilities.  The veteran 
was informed of the current regulations for rating PTSD in an 
October 1997 statement of the case (SOC).  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in a November 2006 supplemental statement of 
the case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports and private 
treatment reports.  The veteran was afforded a number of VA 
examinations during the pendency of his appeal.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his claim for a higher initial rating for PTSD.  
The Board is not aware of any such evidence.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


